     Case 2:20-cv-01999-JCM-BNW Document 15 Filed 12/14/20 Page 1 of 2




      JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorney for Defendant
 6    The National Consumer Telecom and Utilities
      &change (NCTUE)
 7
 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     CYNTHIA K. EDDINGTON, an individual,
IO                                                     � Case No. 2:20-cv-01999-JCM-BMW
11                                Plaintiff,
                                                          JOINT MOTION FOR EXTENSION
12 vs.                                                    OF TIME FOR DEFENDANT
13 Coast to Coast Financial Solutions, Inc., Verizon      NATIONAL CONSUMER TELECOM
                                                          and UTILITIES EXCHANGE TO FILE
14 Wireless Services, LLC, National Consumer              ANSWER
   Telecom & Utilities Exchange, Inc., Experian
15 Information Solutions, Inc., and General               FIRST REQUEST
   Information Services, Inc.,
16
                                 Defendants.
17
     11----------------'
18
19           Attorney for Defendant the National Consumer Telecom and Utilities Exchange (NCTUE)
20    has requested an extension of time to answer, move or otherwise respond to the Complaint in this
21    matter, to which Plaintiff has no opposition. A ccordingly, pursuant to LR IA 6-2, IT IS HEREBY
22    STIPULATED AND AGREED to by and among counsel, that Defendant NCTUE's time to
23    answer, move or otherwise respond to the Complaint in this action is extended from December
24    14, 2020 through and including January 15, 2020. Plaintiff and NCTUE are actively engaged in
25    discussions. The additional time to respond to the Complaint will facilitate
26
27
28
     Case 2:20-cv-01999-JCM-BNW Document 15 Filed 12/14/20 Page 2 of 2




1     discussions. This joint motion is filed in good faith and not intended to cause delay.
 2           Respectfully submitted this 7th day of December, 2020.
 3                                                 CLARK.HILL PLLC
 4                                                 By: Isl Jeremy J. Thompson
                                                   Jeremy J. Thompson
 5                                                 Nevada Bar No. 12503
 6                                                 3800 Howard Hughes Pkwy, Suite 500
                                                   Las Vegas, NV 89169
 7                                                 Phone: (702) 862-8300
                                                   Fax: (702) 862-8400
 8                                                 Email: jthompson@clarkhill.com
 9                                                 Attorneys for Defendant NCTUE
10
                                                   No opposition
11
                                                   /s/ Michael Kind, Esq.
12                                                 Michael Kind, Esq.
                                                   Nevada Bar No. 13903
13                                                 KIND LAW
14                                                 8860 South Maryland Parkway, Suite 106
                                                   Las Vegas, Nevada 89123
15                                                 Phone: (702) 337-2322
                                                   Fax: (702) 329-5881
16                                                 Email: mk@kindlaw.com
17
                                                   George Haines, Esq.
18                                                 Nevada Bar No. 9411
                                                   FREEDOM LAW FIRM
19                                                 8985 S. Eastern Ave., Suite 350
20                                                 Henderson, NV 89123
                                                   Phone: (702) 880-5554
21                                                 Fax: (702)385-5518
                                                   ghaines@freedomlegalteam.com
22
                                                   Attorneysfor Plaintiff Cynthia K Eddington
23
24    IT IS SO ORDERED
25    DATED: 4:58 pm, December 11, 2020
26
27
      BRENDA WEKSLER
28    UNITED STATES MAGISTRATE JUDGE
                                                     -2-
